 


109 HR 1722 IH: To direct the Secretary of Education to revise regulations to increase the percentage of proficient and advanced level scores based on alternate assessments and alternate achievement standards for purposes of calculating adequate yearly progress, to amend the Elementary and Secondary Education Act of 1965 to decrease the percentage of students who meet or exceed the proficient level of academic achievement on State assessments required to calculate adequate yearly progress, to direct the Secretary of Education to expand to two years the exclusion for second year limited English proficiency students from adequate yearly progress calculations, and for other purposes.
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1722 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Bradley of New Hampshire introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to revise regulations to increase the percentage of proficient and advanced level scores based on alternate assessments and alternate achievement standards for purposes of calculating adequate yearly progress, to amend the Elementary and Secondary Education Act of 1965 to decrease the percentage of students who meet or exceed the proficient level of academic achievement on State assessments required to calculate adequate yearly progress, to direct the Secretary of Education to expand to two years the exclusion for second year limited English proficiency students from adequate yearly progress calculations, and for other purposes. 
 
 
1.Increase in percentage of proficient and advanced level scores based on alternate assessments and alternate achievement standards for students with the most significant cognitive disabilities that may be counted for purposes of calculating adequate yearly progress for schools, local educational agencies, and StatesNot later than 30 days after the date of the enactment of this Act, the Secretary of Education shall revise section 200.13(c) of title 34, Code of Federal Regulations, to raise to three percent from one percent the number of proficient and advanced level scores based on alternate assessments and alternate achievement standards for students with the most significant cognitive disabilities that may be counted for purposes of calculating adequate yearly progress (as such term is defined in section 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C))) for schools, local educational agencies, and States. 
2.Decrease in percentage of students who meet or exceed the proficient level of academic achievement on State assessments required to calculate adequate yearly progress for schoolsSection 1111(b)(2)(I)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(I)(i)) is amended by striking decreased by 10 percent and inserting decreased by 7 percent. 
3.Exclusion for second year of limited English proficiency students from adequate yearly progress calculationsNot later than 30 days after the date of the enactment of this Act, the Secretary of Education shall issue policy guidance directing that the assessment results of first-year and second-year limited English proficiency students who are recently resettled refugees (as determined by the Secretary in consultation with the Secretary of Homeland Security) and who take the reading/language arts assessment are not required to be included in adequate yearly progress determinations, even if such students have been enrolled in the school or district for one or two full academic years as defined by the State.  
4.Effective dateThe regulations promulgated pursuant to section 1, the amendment made by section 2, and the policy guidance issued pursuant to section 3 shall apply beginning with the first academic year that begins after the date of the enactment of this Act.  
 
